UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIV[L N[U\IUTES - GENERAL
Case No. CV 18-8488 MRW Date December 7, 2018

 

Title Lakeshore Records LLC v. Roger lan Gisbome et al

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Pl`°€eedings¢ (IN CHAMBERS) ORDER RE: DISMISSAL

The paities filed a notice voluntaiy dismissing this action With prejudice. (Docket # ll.) This
action is dismissed with prejudice.

CV-90 (10/08) CIVII.. I\'HN'L'TES - GENERAL Page l of 1

